Title: To Benjamin Franklin from Joseph-Jérôme Le Français de Lalande and Jacques Barbeu-Dubourg, 23 July 1779
From: Lalande, Joseph-Jérôme Le Français de Lalande,Barbeu-Dubourg, Jacques
To: Franklin, Benjamin



Monsieur et illustre confrere
au college royal le23 juillet 1779
Permettés moi de vous presenter m. des raggi, homme de merite et de talent, qui voudroit passer dans les etats unis, non pas comme un homme embarrassé de sa personne, mais comme pouvant y former un etablissement avantageux même au pays. Il a été pendant plusieurs années dans ma province de Bresse directeur d’une belle manufacture de fayance, cet art est peu commun en amerique; vous pourrés au moins lui dire ce qu’il peut faire ou esperer dans ce genre; on a eté tres content de sa conduite et de ses talens, ainsi je ne fais aucune difficulté de vous repondre de lui, et de vous demander votre protection pour lui. Je vous en aurai une obligation personelle.
J’ai bien du regret de ce que la Loge des neuf sœurs n’a pas pu aller cette année faire Sa fête a passy pour vous voir illustrer notre assemblée, mais nous esperons que vous voudrés bien orner celle que nous preparons pour le commencement d’aout a Paris.
Je Suis avec un profond respect Monsieur et illustre confrere Votre tres humble et tres obeissant serviteur
DelaLandede l’academie des Sciences 


The Bearer of the present letter appear very honest and intelligent, he desires transmigrate to America, and establiss there an usefull fabrick, if he can obtain a proper soil. Moreover he desires by your protection have his passage frée under the condition of defending with his person and sword te ship, which he shall be at the board of. M de la Lande the Astronomer [recommended?] him to your benevolence, and begged my adjonction to that end. Be so good as favouring him, I pray you, Dear Sir, if in your power.
You have some papers of mine, I beseech you that you remitt them to me by that, or any next occasion, and am with attachment and respect, your most obedient humble servant
Dubourg

 
Addressed: A Monsieur / Monsieur franklin ministre des etats unis de l’amerique / a Passy
Notation: Dubourg 23 juillet 1779.
